DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-18 are withdrawn.  Claim 19 was amended.  Claims 19-22 are currently under consideration.

Response to Arguments
Applicant’s arguments, see pg. 9, first paragraph, filed 10/21/2020, with respect to the rejection(s) of claim(s) 19-22 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baxi et al. (US 2016/0270700).  To elaborate on the rationale the Office found persuasive, the Dansard reference shows the electrical wire cables (2) sewed at the ends to the elastic cord member(Fig. 6, #6).  In contrast, claim 19 as now amended states the “electrical cables” (although there is an antecedent basis issue with this, the Office interpreted this as referencing the electrical connections) are coupled to the ribbon by weaving.  Weaving has a specific meaning as is generally shown in the following picture:

    PNG
    media_image1.png
    244
    220
    media_image1.png
    Greyscale

Weaving is defined by Wikipedia in the following manner:
“Weaving is a method of textile production in which two distinct sets of yarns or threads are interlaced at right angles to form a fabric or cloth … The longitudinal threads are called the warp and the lateral threads are the weft, woof, or filling.”
The Office believes the electrical cables are interlaced into the ribbon like in the picture above (the cable being the weft and the ribbon being the warp or vice versa). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the limitation "the electrical cables" in the last line of the body.  There 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baxi et al. (US 2016/0270700).
Regarding claim 19, Baxi et al. disclose a motion capture circuit comprising a ribbon of a flexible material (Fig. 1, #102 and [0017] which describes 102 as “apparatus 100 may comprise a conformal body 102 (comprising, e.g., a flexible substrate indicated by a dashed line) configured to be attachable to a user's body 112 in order to conduct measurements associated with the functioning of the user's body 112 and user's activities. In embodiments, the conformal body 102 may take different shapes and/or sizes, such as a strap, a band, or the like, in order to conform to different parts of the user's body 112. The conformal body 102 may be made of elastic fabric, elastomer, polymer, or other suitable materials”; the strap/band configuration was interpreted as a the claimed ribbon shape), a plurality of electrical connections forming a communication bus (Fig. 1, IMU wiring 116), a plurality of inertial measurement units (IMU’s) electrically coupled to one another by said electrical connections along said ribbon (Fig. 1 shows IMU 108 and 110 shown coupled to the 102, IMUs being connected to the IMU wiring as well, [0021]  “The apparatus 100 may further include one or more inertial measurement units (IMU) 108 and 110 disposed around the conformal body 102 and configured to provide motion-related measurements associated with the user's body 112”; this also satisfies the preamble’s statement for motion capture circuit), a microcontroller electrically connected with said plurality of IMU’s (Fig. 1 shows IMU 108 connected to electronic circuitry 144, [0023] – “The sensor front end module 142 may include electronic circuitry 144 configured to receive and process readings provided by the sensors”; the claim does not state what the microcontroller performs, the Office believes 144’s description in Baxi sufficiently anticipates the limitation; alternatively, digital node 192 is described in [0026] as capable of being physically connected to 142; [0027] states that 192 can be configured to process the readings by the sensors on 102), and a wireless transmitter adapted to wirelessly transmit data from said IMU’s to at least one external data receiving and processing device ([0027]-[0028] states “digital node 192 may include a radio 156 to transmit processed data resulting from processing the sensor readings for further processing, e.g., to an external device 184 (e.g., mobile or stationary computing device)… The digital node 192 may include other components 158 necessary for the functioning of the apparatus 100. For example, other components 158 may include communications interface(s) to enable the apparatus 100 to communicate over one or more wired or wireless network(s) and/or with any other suitable device, such as external device 184”; a second alternative is that radio 156 may communicate with another external device 1000 shown in Fig. 10; [0063]-[0066] states that device 1000 may be used with device 100 via communication interfaces that include wireless examples) the Office did not interpret the external data receiving and processing device as being positively recited as part of the structure of the ribbon), wherein said ribbon is elastically stretchable by at least 10% (see [0032]-[0034] where in discussing the conductive fabric, Baxi states that it is desirable to limit the stretchability to 10% - “-so as to prevent the conductive fabric from getting stretched beyond a certain length that may correspond to saturation, e.g., beyond 10% of its original length”), said plurality of electrical connections being arranged along said ribbon in a crooked path (Fig. 7 shows an actual embodiment where 720 represents may be laid on the substrate 740 in a sine wave meandering pattern” as shown in Fig. 7) and wherein said ribbon is formed of a textile comprising stretchable yarns coupled to the electrical cables by weaving (a textile is defined by the Oxford dictionary as a type of cloth or woven fabric while a yarn is defined by Wikipedia as a long continuous length of interlocked fibers, fibers may be natural or synthetic, [0017] was quoted above as describing band 102 as being constructed with an elastic fabric while the last sentence of [0025] states that IMU wiring may be built in 102, the band/ribbon, and gives an exemplary method – “woven”; [0031] provides one example where the elastic fabric may comprise a fabric sold under the tradename Medtex 180; the Office takes Official Notice that Medtex 180 is a textile formed of stretchable yarns).
Regarding claim 20, Baxi et al. disclose wherein said wireless transmitter further comprises a wireless receiver capable of receiving data from said at least one external data receiving and processing device (Fig. 10 shows an external computer 1000 that may be used with device 100 in Fig. 1 per [0063], [0063] states that 1000 may be used to “configure the digital node 192”; [0064] states that 1000 may include communication interfaces 1010 capable of wireless communications, examples cited are capable of bidirectional communications; [0066] states that device 1000 may associate, via the previously mentioned communication interface with device 100; the Office interpreted the ability of external device 1000 to configure 192 by associating with device 100 via wireless communication hardware as implying the need for a wireless receiver on device 100; the Office would interpret a receiver located on 100 as part of the transmitter). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baxi et al. (US 2016/0270700) in view of Stirling et al. (US2010/0121227).
Regarding claim 21, Baxi et al. do not disclose a waterproof coating on said IMUs and said ribbon, said waterproof coating being produced by a low pressure molding process.  However, Stirling et al. teaches a device for capturing motion data that can be integrated into clothing (see Figs. 2 and 2A which show IMUs 131 and the device integrated into a sleeve; structure 208 shown Fig. 2A and/or 214 shown in Fig. 2C were interpreted as a ribbon with wire channel/electrical connections 212 shown in Fig. 2A and-2C). Stirling et al. teach a motion capture circuit further comprising a waterproof coating on said IMU’s and said ribbon, said waterproof coating being produced by a low pressure molding process (see [0114] – [0116] where sensor 131, ribbon 214 which covers wire channel 212 may optionally be made waterproof, water tight, and/or water-repelling by enclosing or encasing the structures such as a silicon compound coating, this type of coating interpreted as low pressure molding process).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi et al. to include waterproof coatings for the IMU and ribbon, as taught by Stirling for protecting the electronics and electrical wiring because this can prevent short circuit failures.  There would have been a reasonable expectation of success giving that waterproof coatings for electronics are well-known and amount to simple product selection and application.
Regarding claim 22, Baxi does not disclose the circuit further comprising at least one of an LED and a vibration member electrically connected to said plurality of IMU’s and said wireless receiver by said ribbon.  Stirling et al. teach the motion capture circuit further comprising at least one of an LED and a vibration member electrically connected to said plurality of IMU’s and said wireless receiver by said ribbon. (Fig. 2 shows display 230, [0131] discloses an LED can be used as part of the visual interface, Fig. 2 shows everything connected together).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi et al. to include an LED such as that 

NOTES
	The following reference is provided for Applicant’s benefit:
Galica et al. (US 2009/0193689) teaches the use of a low pressure molding process to create water-resistant solution for electronics such as a PCB mounted on a shoe. 

Conclusion

Claims 19-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791    

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791